     Case 3:21-cv-00809-GPC-BLM Document 14 Filed 05/10/21 PageID.108 Page 1 of 2


 1   MARCI LERNER MILLER (CA Bar #162790)
 2
     JULIA ANNE MATHESON (CA Bar # 214163)
     POTOMAC LAW GROUP, PLLC
 3   1303 Avocado Ave., Suite 230
 4
     Newport Beach, CA 92660
     Telephone: (949) 706-9734
 5   Fax: (949) 266-8069
 6
     mmiller@potomaclaw.com
     jmatheson@potomaclaw.com
 7

 8
     JANET F. SATTERTHWAITE (VA Bar # 26759, DC Bar # 414043)
     POTOMAC LAW GROUP, PLLC
 9   (pro hac vice motion pending)
10   1300 Pennsylvania Ave N.W., Suite 700
     Washington D.C. 20004
11   Telephone: (202) 486-1578
12   jsatterthwaite@potomaclaw.com

13   JOHN R. SNYDER (Mass. Bar # 471480, Conn. Bar # 407348)
14   Admitted pro hac vice
     POTOMAC LAW GROUP, PLLC
15   101 Federal Street, Suite 1900
16   Boston, MA 02110
     Telephone: (617) 285-1790
17   jsnyder@potomaclaw.com
18   Attorneys for Defendant,
19
     Ocean Spray Cranberries, Inc.

20
                                 UNITED STATES DISTRICT COURT
21
                           SOUTHERN DISTRICT OF CALIFORNIA
22
      Wedge Water LLC DBA Wave Soda,               Case No.: 3:21-cv-00809-GPC-BLM
23
      Plaintiff,
24
      v.                                           OCEAN SPRAY’S NOTICE OF
25                                                 INTENT TO OPPOSE WEDGE
      Ocean Spray Cranberries, Inc., and DOES
                                                   WATER’S EX PARTE MOTION FOR
26
      1 through 25, inclusive,                     EXPEDITED DISCOVERY
27
      Defendants.
28
                                             -1-
     OCEAN SPRAY’S NOTICE OF INTENT TO OPPOSE WEDGE WATER’S EX
     PARTE MOTION FOR EXPEDITED DISCOVERY
     Case 3:21-cv-00809-GPC-BLM Document 14 Filed 05/10/21 PageID.109 Page 2 of 2


 1         Defendant Ocean Spray Cranberries, Inc. (“Ocean Spray”), by counsel, per Judge
 2   Curiel’s Chambers Rules, hereby submits its Notice of Intent to Oppose Wedge Water’s
 3   Ex Parte Motion for Expedited Discovery (the “Ex Parte Motion”). Ocean Spray has
 4   not yet seen the Ex Parte Motion, but Wedge Water’s counsel provided notice by email
 5   this afternoon that it planned to file the Ex Parte Motion today. Ocean Spray
 6   respectfully requests forty-eight hours in order to adequately respond to the Ex Parte
 7   Motion. Assuming, therefore, that Wedge Water files its Ex Parte Motion today, Ocean
 8   Spray will plan to submit its response by May 12, 2021. Ocean Spray also reminds the
 9   Court that there is a Motion to Stay pending determination of venue by the U.S. District
10   Court for the District of Massachusetts in a previously-filed, related case. A Notice of
11   Related Case is being filed concurrently herewith by Ocean Spray. Wedge Water has
12   failed to file the Notice of Related Case despite knowledge of the Massachusetts case
13   prior to filing in this Court and Ocean Spray’s reminder to do so.
14

15   Dated: May 10, 2021                           Respectfully submitted,
16

17                                                 POTOMAC LAW GROUP
18                                                 By:_s/ Marci Lerner Miller
19

20                                                 Marci Lerner Miller
21

22                                                 Attorneys for Defendant
23
                                                   Ocean Spray Cranberries, Inc.

24

25

26

27

28
                                                -2-
     OCEAN SPRAY’S NOTICE OF INTENT TO OPPOSE WEDGE WATER’S EX
     PARTE MOTION FOR EXPEDITED DISCOVERY
